EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Eric Arnell (Reg. No. 71,409) on 18 MAR 22.

The application has been amended as follows: 

Claim 1 (Currently Amended): A circuit breaker, comprising: 
at least one external conductor section extending from an external conductor supply connection in the circuit breaker to an external conductor load connection in the circuit breaker; and 
a neutral conductor section extending from a neutral conductor supply connection in the circuit breaker to a neutral conductor load connection in the circuit breaker,
 wherein the at least one external conductor section comprises a mechanical bypass switch and a first mechanical isolating switch which are serially arranged, 
wherein a second mechanical isolating switch is arranged in the neutral conductor section, 
wherein a semiconductor circuit arrangement in the circuit breaker is connected in parallel to the bypass switch, 
wherein a current measuring device is arranged in the at least one external conductor section that is linked to an electronic control unit in the circuit breaker, 
mechanical bypass switch, the first mechanical isolating switch, the second mechanical isolating switch, and the semiconductor circuit arrangement as predefined, 
wherein parallel to the mechanical bypass switch, a voltage-dependent resistance is arranged, and 
	wherein the electronic control unit is configured so that when the circuit breaker is switched on the electronic control unit operates the second mechanical isolating switch to close, subsequently to operate the first mechanical isolating switch to close, and then to switch on the semiconductor circuit arrangement a predefined first time period thereafter, 
wherein the circuit breaker is configured as an alternating current switching device comprising a voltage measuring arrangement that is linked to the electronic control unit, and
wherein the electronic control unit is configured to operate the first mechanical isolating switch and the second mechanical isolating switch to close such that both the first mechanical isolating switch and the second mechanical isolating switch are closed for a predefined second time period before an occurrence of a first zero voltage switching of connected voltage after operating the first mechanical isolating switch to close.

Claim 2 (Currently Amended): The circuit breaker according to claim 1, wherein the first time period a switching contact in the first mechanical isolating switch and a switching contact in the second mechanical isolating switch to reach a mechanical stationary state.

Claim 3 (Canceled).



Claim 5 (Previously Presented): The circuit breaker according to claim 1, wherein the first time period is between 0.8 ms and 1.2 ms.

Claim 6 (Currently Amended): The circuit breaker according to claim 1, wherein the electronic control unit is configured to switch on the mechanical bypass switch immediately after the first zero voltage switching at a subsequent second zero voltage switching of connected voltage.

Claim 7 (Previously Presented): The circuit breaker according to claim 9, wherein the varistor comprises a varistor with a thermally coupled fuse.

Claim 8 (Previously Presented): The circuit breaker according to claim 1, wherein the semiconductor circuit arrangement is configured without an attenuator.

Claim 9 (Previously Presented): The circuit breaker according to claim 1, wherein the voltage-dependent resistance comprises a varistor.

Claim 10 (Previously Presented): The circuit breaker according to claim 1, wherein the first time period is essentially 1 ms.

Claim 11 (Previously Presented): The circuit breaker according to claim 1, wherein the electronic control unit is configured to determine a period length of the connected voltage before operating the first mechanical isolating switch to close.

11, wherein electronic control unit is configured to determine the period length based on detecting a predefined number of zero voltage switching before operating the first mechanical isolating switch to close.

Reasons for Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 2 & 4-12 are allowed.

It is believed by the examiner that an extension of time should not be required as the final rejection mailed 10 SEP 21 was made in error.  An amendment was received from Applicant on 06 JAN 21 in response to a non-final rejection mailed 29 OCT 20.  In the amendment, the language of canceled dependent claim 3 was added to independent claim 1.  In response, the previous examiner drafted a new rejection using prior art not relied upon in the non-final rejection.  As the amendment only added language to claim 1 already present is previously examined dependent claim 3, the rejection of 10 SEP 21 should have been a second non-final rejection.  Applicant mailed a response to the final-rejection under 37 CFR 1.116 on 02 NOV 21 explaining that the final-rejection had been made in error and that a new non-final rejection should be mailed along with arguments to the new rejection made in the final rejection.  The previous examiner never responded and Applicant was forced to file a Notice of Appeal on 08 MAR 21 to prevent the application from going abandoned.  As a second non-final should have been mailed by the office before the filing of the Notice of Appeal, it is believed that an extension of time should not be required for this notice of allowability.



Yamaguchi (US 4,740,858), Chung (US 2003/0193770), Demtriades (US 2012/0218676), Demetriades (US 2013/0021708), Dupraz (US 2015/0002977), Magnusson (US 2015/0222111) and Bakran (US 2018/0076735) all teach a hybrid circuit breaker with similarities to Applicant’s invention wherein a mechanical switch is coupled in parallel with a semiconductor switch.  The references make mention of a zero-crossing event in the opening or closing the switches.  However, none of the references teach the circuit breaker being configured as an alternating current switching device comprising a voltage measuring arrangement that is linked to the electronic control unit, and wherein the electronic control unit is configured to operate the first mechanical isolating switch and the second mechanical isolating switch to close such that both the first mechanical isolating switch and the second mechanical isolating switch are closed for a predefined second time period before an occurrence of a first zero voltage switching of connected voltage after operating the first mechanical isolating switch to close.

The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable because the prior art of record does not teach or fairly suggest a circuit breaker comprising all the features as recited in the claims and in combination with the circuit breaker being configured as an alternating current switching device comprising a voltage measuring arrangement that is linked to the electronic control unit, and wherein the electronic control unit is configured to operate the first mechanical isolating switch and the second mechanical isolating switch to close such that both the first mechanical isolating switch and the second mechanical isolating switch are closed for a predefined second time period before an 

Claims 2 & 4-12 are allowable as they depend from claim 1, which is also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT BAUER whose telephone number is (571)272-5986. The examiner can normally be reached M-F 12pm - 8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/Scott Bauer/Primary Examiner, Art Unit 2839